     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CAROLYN B. CHEN, CSBN 256628
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8956
 7          Facsimile: (415) 744-0134
            E-Mail: Carolyn.Chen@ssa.gov
 8
     Attorneys for Defendant
 9
                                 UNITED STATES DISTRICT COURT
10
                                EASTERN DISTRICT OF CALIFORNIA
11
                                      SACRAMENTO DIVISION
12
13                                                 ) Case No.: 2:19-cv-01226-AC
     NANETTE MARGUERITE PUCKETT,
14                                                 )
                   Plaintiff,                      ) DEFENDANT’S REQUEST FOR LEAVE
15                                                 ) TO EXCEED PAGE LIMIT
          vs.                                      )
16   ANDREW SAUL,                                  )
     Commissioner of Social Security,              )
17
                                                   )
18                 Defendant.                      )
                                                   )
19                                                 )
20                                                 )

21
22                                              REQUEST

23          Per the Court’s Standing Order, Defendant files this request for leave to exceed the page

24   limit of 20 pages in his responsive motion for summary judgment (Doc. No. 16). Defendant asserts

25   that additional pages beyond the page limit were required to fully address Plaintiff’s arguments.

26   Plaintiff presented a total of seven issues in her opening motion for summary judgment (two main

27   issues with the second issue having six sub-issues) involving multiple impairments having largely

28
                                                    1
 1   unique sets of facts. In addition, Plaintiff requested multiple remedies in her request for relief that
 2   also necessitated additional space to address each request for remedy.
 3          The undersigned worked diligently to eliminate any redundancy and/or unnecessary
 4   passages, but strongly believes that additional pages were warranted to completely respond to
 5   Plaintiff’s opening motion for summary judgment and respectfully requests that this Court accept
 6   Defendant’s brief in this case as it is at 30 pages, filed as Doc. No. 16. Defendant agrees in advance
 7   that concomitant relief should be given to Plaintiff, if needed, for her response.
 8          The undersigned apologizes for the lateness of this request for leave to exceed the page
 9   limit. The undersigned inadverdently missed the instructions in the Court’s scheduling order to
10   comply with the page limits in the Court’s standing orders and was made aware of the page limit
11   after she had already filed Defendant’s motion for summary judgment. Defendant apologizes for
12   the oversight and the tardiness of this request for leave.
13
14
15   Dated: March 11, 2020                          Respectfully submitted,

16                                                  McGREGOR W. SCOTT
                                                    United States Attorney
17
                                                    DEBORAH LEE STACHEL
18                                                  Regional Chief Counsel, Region IX
                                                    Social Security Administration
19
20                                          By:     /s/ Carolyn B. Chen
                                                    CAROLYN B. CHEN
21                                                  Special Assistant U.S. Attorney
22                                                  Attorneys for Defendant
23
24                                           [proposed] ORDER
25   APPROVED AND SO ORDERED:
26
     DATED: March 12, 2020
27
28
                                                       2
